 PROB3S                   Report and Order Terminating Probation/Supervised Release            h ILEO
{Rev. 6/17)                              Prior to Original Expiration Date                          ALi'mu^'
                                                                                          oAVAHNAH UIV.

                                                                                       2020 m 13 AH 9: 17
                                         United States District Court
                                                    FOR THE                         CLERK.
                                     SOUTHERN DISTRICT OF GEORGIA                         SO. GIST. OF GA.
                                            STATESBORO DIVISION




              UNITED STATES OF AMERICA


                            V.                                  Crim. Nos. 4:08CR00063-1


                   Jimmy Lee Everett


      On May 27, 2016, the above named was placed on supervised release for a period of five years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                             Respectfully submitted,



                                                             Wright E. White
                                                             U.S. Probation Officer



                                           ORDER OF THE COURT


        Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

        Dated this //^ _ day ofJanuary, 2020.

                                                            William T. Moore, Jr.
                                                            Judge, U.S. District Court
